[Cite as Rider v. Dir., Ohio Dept. of Job & Family Servs., 2017-Ohio-8716.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Linda S. Rider,                                      :

                 Appellant-Appellant,                :                        No. 16AP-854
                                                                          (C.P.C. No. 16CV-4437)
v.                                                   :
                                                                 (ACCELERATED CALENDAR)
Director, Ohio Department of Job                     :
& Family Services et al.,
                                                     :
                 Appellees-Appellees.
                                                     :




                                          D E C I S I O N

                                   Rendered on November 28, 2017


                 On brief: Linda S. Rider, pro se.

                 On brief: Michael DeWine, Attorney General, and David E.
                 Lefton, for appellee Director, Ohio Department of Job &
                 Family Services. Argued: David E. Lefton.

                 On brief: Michael DeWine, Attorney General, and Perez &
                 Morris LLC, Juan Jose Perez, and Lindsay M. Sestile, Outside
                 Counsel for appellee The Ohio State University. Argued:
                 Lindsay M. Sestile.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Linda S. Rider, appellant, has filed an appeal from the judgment of the
Franklin County Court of Common Pleas in which the court affirmed the decision of the
Unemployment Compensation Review Commission ("commission"), appellee, a division
of the Ohio Department of Job & Family Services ("ODJFS"), appellee.
No. 16AP-854                                                                                  2


       {¶ 2} On August 1, 2013, appellant began employment with The Ohio State
University ("university"), appellee, as a senior program coordinator in the State
Authorization Department. In September 2014, appellant's supervisor, Robert Griffiths,
began to experience problems with appellant's job performance, including appellant's
complaints regarding her pay, complaints from other departments regarding negative
interactions with appellant, and appellant's insistence on a more specific job description.
       {¶ 3} In May 2015, the university placed appellant on a Performance
Improvement Plan ("PIP"). Griffiths continued to experience job performance issues with
appellant, and appellant's behavior did not conform to the PIP.
       {¶ 4} On June 22, 2015, the university terminated appellant's employment.
Appellant filed a claim for unemployment benefits with ODJFS, which initially allowed
the claim.   On September 2, 2015, the director of ODJFS issued a redetermination
decision finding that the university had discharged appellant without just cause. The
university appealed the redetermination to the commission. On February 29, 2016, the
commission reversed the decision of ODJFS' director and found the university had
terminated appellant with just cause. Appellant sought further review by the commission,
but the commission disallowed her request on April 6, 2016.
       {¶ 5} Appellant appealed to the trial court. On November 10, 2016, the trial court
affirmed the commission's decision to deny appellant's unemployment benefits claim.
Appellant, pro se, appeals the judgment of the trial court. Although appellant's brief
contains a section listing her assignments of error, some of these assignments of error are
lengthy, multi-paragraph arguments. For the sake of brevity, we will include only the first
one or two sentences of these assignments of error in the following list:
              [I.] Appellant alleges that the Court of Common Pleas abused
              its discretion by not conducting a "hybrid" review of evidence,
              both of record and new allegations that would discredit
              testimony relied upon.

              [II.] Appellant alleges that the Court of Common Pleas abused
              its discretion by not reviewing and considering that other
              evidenced legal claims against The Appellee and its employees
              filed by the Appellant were significant and should be
              appropriately weighted in reviewing this case during a
              "hybrid" review of evidence in support of Appellant's claims.
No. 16AP-854                                                                                 3


              [III.] Appellant alleges that the Court of Common Pleas
              abused its discretion and prejudice in opining that the
              Appellant had not provided evidence to discredit testimony of
              Appellee and its employees and that she arbitrarily asserted
              that they were "liars" and "incompetent."

              [IV.] Appellant alleges that the Court of Common Pleas, Court
              of Appeals, has "plenary" oversight of purely legal questions.
              The issue of testimony or evidence presented that is perjured,
              in violation of law, and therefore, discredited and cannot be
              relied upon.

              [V.] In paragraphs 1, 2, and 3 below in Reasoning in the
              UCRC's Decision fails to cite any violation of law, code, or
              published authorized University policy. The citing below of
              the UCRC is an abuse of discretion and lacks any basis in
              violation of the Appellee's employment policy or code, or any
              other violation of employment law as "just cause" for
              termination.

       {¶ 6} We must first address appellant's failure to file a brief conforming to the
Ohio Rules of Appellate Procedure. "The burden of affirmatively demonstrating error on
appeal rests with the party asserting error." Lundeen v. State Med. Bd. of Ohio, 10th Dist.
No. 12AP-629, 2013-Ohio-112, ¶ 16, citing State ex rel. Petro v. Gold, 166 Ohio App. 3d
371, 2006-Ohio-943, ¶ 51 (10th Dist.), citing App.R. 9 and 16(A)(7). App.R. 16(A)(7)
requires that appellant include in his/her brief "[a]n argument containing the contentions
of the appellant with respect to each assignment of error presented for review and the
reasons in support of the contentions, with citations to the authorities, statutes, and parts
of the record on which appellant relies." App.R. 12(A)(2) provides that "[t]he court may
disregard an assignment of error presented for review if the party raising it fails to identify
in the record the error on which the assignment of error is based or fails to argue the
assignment separately in the brief." " 'It is the duty of the appellant, not the appellate
court, to construct the legal arguments necessary to support the appellant's assignments
of error.' " Cook v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 14AP-852, 2015-
Ohio-4966, ¶ 40, quoting Bond v. Village of Canal Winchester, 10th Dist. No. 07AP-556,
2008-Ohio-945, ¶ 16. Thus, "[i]f an argument exists supporting an assignment of error, 'it
is not this court's duty to root it out.' " Reid v. Plainsboro Partners, III, 10th Dist. No.
No. 16AP-854                                                                                  4


09AP-442, 2010-Ohio-4373, ¶ 22, quoting State v. Breckenridge, 10th Dist. No. 09AP-95,
2009-Ohio-3620, ¶ 10, citing Whitehall v. Ruckman, 10th Dist. No. 07AP-445, 2007-
Ohio-6780, ¶ 20. See also Petro at ¶ 94 ("It is not the duty of this court to search the
record for evidence to support an appellant's argument as to alleged error.").
         {¶ 7} In the present case, appellant's brief fails in several respects. Most glaringly,
appellant failed to argue her assignments of error separately in her brief. Although her list
of assignments of error is lengthy and contains some argument as part of the assignments
of error, the argument section of the brief is one continuous section with no delineation of
which argument is presented in support of which assignment of error. In addition,
appellant's brief lacks appropriate citations to the record. Her argument contains just one
citation from the approximately 140 pages of hearing transcripts, and that single citation
to the transcript is made in support of a broad, general statement that there was no
lawful, reasonable, or just cause for terminating her, without further explanation as to
how the portion of the cited transcript supports such statement. Beyond this single
inadequate citation, appellant fails to cite any other evidence in the 1,200-page
administrative record to support her arguments. As explained above, App.R. 12(A)(2)
permits this court to disregard an assignment of error if the party raising it fails to identify
in the record the error on which the assignment of error is based or fails to argue the
assignment separately in the brief. To be sure, appellant's brief does contain arguments,
but "this court rules on assignments of error only, and will not address mere arguments."
Ellinger v. Ho, 10th Dist. No. 08AP-1079, 2010-Ohio-553, ¶ 70, citing In re Estate of
Taris, 10th Dist. No. 04AP-1264, 2005-Ohio-1516, ¶ 5. Therefore, because appellant's
brief did not conform to the above appellate rules, we overrule appellant's assignments of
error.
         {¶ 8} However, to provide appellant some closure on the matter, we note we have
reviewed appellant's arguments and find them to be without merit. Appellant's first,
second, third, and fourth assignments of error largely argue that the trial court should
have performed a "hybrid" review and considered certain recordings in appellant's
possession but not in evidence, as well as other legal claims and outside actions that
appellant has pending against appellees that would demonstrate all of appellees'
testimony was perjured. However, pursuant to R.C. 4141.282(H), the appeal to the trial
No. 16AP-854                                                                                5


court could only be heard on the record as certified by the commission; thus, the trial
court could not review these recordings and outside actions, and this argument is without
merit.
         {¶ 9} Appellant's fifth assignment of error argues that the commission failed to
cite any violation of law, code, or published university policy to support its determination
that she was terminated for just cause. However, appellant fails to cite any authority for
the proposition that only a violation of law, code, or published policy can support a just-
cause termination. To the contrary, "just cause for dismissal exists when an employee's
actions demonstrate an unreasonable disregard for an employer's best interests."
Janovsky v. Ohio Bur. of Emp. Servs., 108 Ohio App. 3d 690, 694 (2d Dist.1996).
Traditionally, just cause, in the statutory sense, is that which, to an ordinarily intelligent
person, is a justifiable reason for doing or not doing a particular act. Peyton v. Sun T.V. &
Appliances, 44 Ohio App. 2d 10, 12 (10th Dist.1975). Here, there was testimony appellant
was insubordinate and refused to follow a written PIP. The commission cited these
reasons to support just cause, and we find no error in that determination. Therefore,
appellant's argument is without merit.
         {¶ 10} Accordingly, appellant's five assignments of error are overruled, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                        Judgment affirmed.

                           TYACK, P.J., and SADLER, J., concur.

                               ____________________